ORDER
The Disciplinary Review Board having filed a report with the Court recommending that PASCAL P. GALLERANO of WEST CALDWELL, who was admitted to the bar of this State in 1972 and who was temporarily suspended from practice on April 6, 1992, and who remains suspended at this time, be disbarred on the basis of his conviction of solicitation and acceptance of a gift while a public servant, in violation of N.J.SA 2C:27-6; and good cause appearing;
It is ORDERED that PASCAL P. GALLERANO of WEST CALDWELL is disbarred, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys of this State, effective immediately; and it is further
ORDERED that PASCAL P. GALLERANO be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by PASCAL P. GALLER-ANO, pursuant to Rule 1:21-6, be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that PASCAL P. GALLERANO comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
*45ORDERED that PASCAL P. GALLERANO reimburse the Office of Attorney Ethics and the Disciplinary Review Board for appropriate administrative costs.